DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what, “disposed to cross each other,” means.  This wording makes it seem like the first circulation portions actually cross one another, but the specification and drawings teach that the ends of the first circulation portions are adjacent to one another.
As to claim 3, “a portion having a long distance between the end portions” in lines 3-4 should read something similar to, “the first end portions or second end portions that have the longer distance between them.”
Regarding claim 5, it is unclear what the “flat portions” refer to.
Claim 7 recites the limitation "the first partition portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 recites .

Claim 10 recites the limitation "the first partition portion" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The use of singular and plural first partition portions is confusing.
Claim 12 recites the limitation "the second partition portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It should be the one or more second partition portions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. Patent Publication 2012/0009489) in view of Fukuyama (U.S. Patent Publication 2015/0349354).
Hashimoto discloses a power generation cell comprising a membrane electrode assembly, which comprises gas diffusion layers facing porous and separator layers (base plate), and a gas passage forming member in between (Paragraphs 0053-0057), as recited in claim 1 of the present invention.  Hashimoto also discloses that the gas passage forming member has first circulation portions which extend between the gas diffusion and porous layers at an incline toward one another and second circulation portions that connect the end portions of the first circulation portions (Fig. 9), as recited in claims 1, 2 and 5 of the present invention.  Hashimoto shows in Fig. 9 that the side surface of the gas passage forming member has repeated polygonal patterns, as recited in claim 1 of the present invention.
Hashimoto fails to disclose that the first circulation portions and second circulation portions have first and second openings, respectively.
Fukuyama discloses a fuel cell stack comprising a membrane electrode assembly, separator layers, and a displacement absorbing member in between the separator layers, wherein the displacement absorbing member has first and second circulation portions, and wherein the first and second circulation portions can comprise openings (Paragraphs 0009, 0074-0075, Fig. 3 and Fig. 9B), as recited in claim 1 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included openings in the first and second .
Allowable Subject Matter
Claims 4, 6, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722